Citation Nr: 1421027	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  11-09 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a compensable disability rating for tendonitis of the right wrist.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel







INTRODUCTION

The Veteran had active service from January 1976 to January 1979.

This case comes before the Board of Veterans' Appeals (Board or BVA) on appeal of an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In January 2011, the Board remanded  the issues of entitlement to an increased rating for right wrist tendonitis and whether new and material evidence had been received to reopen a service connection claim for depression.

In a January 2012 rating decision, the RO, as relevant, reopened the service connection claim for depression and ultimately granted the claim on the merits; such award represents a complete grant of those benefits sought.  


FINDING OF FACT

In September and December 2012, the Board received statements from the Veteran indicating that he wished to withdraw his appeal seeking entitlement to a higher rating for right wrist tendonitis, and the Board received the request prior to the promulgation of a decision. 

CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of a substantive appeal pertinent to the issue of entitlement to an increased rating for right wrist tendonitis are met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2013). 

The Veteran perfected an appeal from an August 2010 rating decision that, in pertinent part, denied a higher (compensable) rating for right wrist tendonitis.  However, in a September 2012 statement, the Veteran wished to withdraw any and all current appeals, and the Board notes that the remaining issue on appeal is the increased rating claim for right wrist tendonitis.  In a December 2012 statement, he specifically wished to withdraw his right wrist claim.  Once the Board received the Veteran's statement withdrawing this increased rating claim, there remained no allegations of error of fact or law for appellate consideration.  The Board does not have jurisdiction to review the issue and it is therefore dismissed.  38 U.S.C.A. § 7105(d) (5) (West 2002).


ORDER

The appeal seeking a higher disability rating for right wrist tendonitis is dismissed. 



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


